F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                 MAY 7 2002
                                    FOR THE TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 FALCON RIDGE DEVELOPMENT,
 LLC, a New Mexico limited liability
 company,

           Plaintiff - Appellant,

 v.                                                           No. 01-2127
                                                   (D. C. No. CIV-99-1365-MV/LFG)
 THE CITY OF RIO RANCHO, a                                 (D. New Mexico)
 municipal corporation; DAIN
 RAUSCHER, a Minnesota corporation;
 GEORGE K. BAUM AND COMPANY,
 a Missouri corporation,

           Defendants - Appellees.


                                    ORDER AND JUDGMENT*


Before HENRY and PORFILIO, Circuit Judges, and SAM, District Judge.**


       Plaintiff Falcon Ridge Development, LLC, appeals the judgment of the district

court which granted the City of Rio Rancho’s (the “City”) partial motion to dismiss

plaintiff’s two claims for violation of substantive due process. The district court granted

       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgement may be cited
under the terms and conditions of 10th Cir. R. 36.3.
       **
         The Honorable David Sam, Senior Judge, United States District Court for the
District of Utah, sitting by designation.
the City’s partial motion to dismiss the two federal claims concluding that plaintiff did

not have protected property or liberty interests. The district court declined to exercise

supplemental jurisdiction over the remaining state law claims. We AFFIRM for

substantially the reasons given by the district court.

                                                    Entered for the Court



                                                    David Sam
                                                    District Judge




                                              -2-